Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to IT 102019000009825 filed on June 21, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on June 22, 2020 has been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “covering sheath (17)” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4, 6 and 9-10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 107478059) (cited by Applicant).
Regarding claim 1, Zhang et al. discloses an oscillating automatic device used for metal refining process having an oven (Fig. 1) for the melting of precious and non-precious metals, non-metallic materials such as ash, organic industrial waste, inorganic items such as refractory and non- refractory ceramics, in particular in the jewellry sector (Par. 4 and 21), comprising: - an outer unit (5) defining an inner space (via 7) and having an inductive thermal unit (8) positioned around the inner space (via 7); - an inner unit (7) positioned in the inner space and having a melting chamber (7) for a metal to be subjected to melting and acting in conjunction with the inductive thermal unit (8) in such a way that a heating of the inner unit (7) by the inductive thermal unit (8) determines the melting of the metal in the melting chamber (7), the melting chamber (7) having an opening for loading and unloading the metal; wherein the inner unit (7) is rotatably mounted in a motor-driven fashion (11) on the outer unit (5) about an axis of rotation suitable for mixing the metal contained in the melting chamber (7); and wherein the outer unit (5) has rotatable supporting means (via 13-15) defining a tilting axis perpendicular to the axis of rotation and suitable for unloading liquid metal from the melting chamber (7) (Fig. 1-2; Par.17 and 20-21).
Regarding claim 2, Zhang et al. discloses the outer unit (5) has rotation means (11) acting on the inner unit (7) for rotating the inner unit (7) about the axis of rotation, preferably said rotation means (11) comprising an electric motor (motor 11) (Fig.1).
Regarding claim 3, Zhang et al. discloses a inner unit (7) comprises a melting pot (7) delimiting the melting chamber (via 7) and the loading/unloading opening, the melting pot (7) being made at least partly of a material suitable for induction heating by the inductive thermal unit (8); the melting pot (7) being rotatably integral with a rotation shaft (via 11) rotatable about said axis of rotation (Fig. 1).
Regarding claim 4, Zhang et al. discloses the inner unit (7) also comprises an outer containment body (6) made of a thermally insulating material, preferably refractory material, designed to thermally insulate the melting pot (7) from the inductive thermal unit (8) (Fig. 1; Par. 20).
Regarding claim 8, Zhang et al. discloses the rotation means (11) are suspended in a suspended fashion on a lower surface of the outer unit (5) (Fig. 1).
Regarding claim 11, Zhang et al. discloses the outer unit (5) comprises electromagnetic insulation means (17) designed to limit an electromagnetic interaction between the inductive thermal unit (8) and an outside environment, the electromagnetic insulation means comprising a Faraday cage extending outside the inductive thermal unit (8) (Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sick et al. (US Pat. 4,658,404) discloses an induction furnace with a furnace bottom and lid.  Henn (US Pat. 5,343,492) discloses a closed induction .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/24/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761